DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashiyama et al. (EP 3193232 A2).
Regarding claim 1, Kashiyama et al. disclose a driver's seat (Fig. 1, 13 and Fig. 4, 13 which is reproduced below) disposed in a rear part of a vehicle body (Fig. 1 illustrates driver’s seat 13 disposed in the rear part of the vehicle body); a left and a right fender (Fig. 2, 7 and Fig. 4, 7) disposed on left and right lateral outer sides of the driver's seat, respectively (Fig. 2 illustrates the left and right fender 7 disposed on the left and right lateral outer sides of the driver seat 13); and a partition wall (Fig. 2, 24 and Fig. 4, 24) that divides, at a position behind the driver's seat, a front region (Fig. 4, 22) of the vehicle body on a front side of the driver's seat and a rear region (Fig. 4, 23) of the vehicle body on a rear side of [AltContent: rect]the driver's seat from each other, 
[AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    868
    556
    media_image1.png
    Greyscale


wherein an operation tool (Fig. 7 reproduced below illustrates 18, 19, 20 and 21) for operating working equipment provided on the vehicle body (para. [0062] discloses “a main shift lever 18 (representing "control element C") for manually operating the main transmission, an auxiliary shift lever 19 (representing "control element C") for manually operating the auxiliary transmission, a PTO control lever 20 (representing "control element C") for manually operating the transmission for the PTO shaft”, i.e. the operation tool 18/19/20/21 operates the work equipment on the vehicle body) is disposed on one of the fenders (Figs. 7 and 9 illustrate the operation tools disposed on the fenders 7) , and wherein the partition wall (24) is provided offset toward a side, where the operation tool is disposed, relative to the driver's seat (Fig. 8 illustrates the partition wall 24 provided toward a side where the operation tool is disposed).
[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    902
    545
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moriguchi et al. (US 9,313,948 B2) disclose a work vehicle that includes a driver’s seat disposed in the rear region of the vehicle body and also includes operation tools for operating the work equipment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                         
/D.D.I/December 6, 2022

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612